EXHIBIT 10.2
 
[tentwo0.jpg]










 
DEFERRED INCOME PLAN
FOR TEXTRON EXECUTIVES
____________________
 
Effective January 3, 2010
 
 



 
 
 
 
 
 

 
 
 
 
 
 


DC: 3052838-5


 
 

--------------------------------------------------------------------------------

 


Deferred Income Plan
for Textron Executives
 
Effective January 3, 2010


Table of Contents


 
 
Introduction
   
1
       
Article I - Definitions
   
2
         
1.01
“Account”
2
 
1.02
“Beneficiary”
2
 
1.03
“Board”
2
 
1.04
“Change in Control”
2
 
1.05
“Deferred Income”
3
 
1.06
“Eligible Individual”
4
 
1.07
“Executive Plan”
4
 
1.08
“Interest”
4
 
1.09
“IRC”
4
 
1.1
“Key Executive Plan”
4
 
1.11
“Participant”
4
 
1.12
“Plan”
4
 
1.13
“Schedule A Participant”
4
 
1.14
“Schedule B Participant”
4
 
1.15
“Separation From Service”
5
 
1.16
“Textron”
5
 
1.17
“Textron Company”
5
 
1.18
“Total Disability”
5



 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Table of Contents
Page i

 
 

--------------------------------------------------------------------------------


 

 
1.19
“Unforeseeable Emergency”
5
       
Article II - Enrollment and Deferrals
   
5
         
2.01
Initial Enrollment
5
 
2.02
Deferral Election
6
 
2.03
Deferral Election Requirements
7
 
2.04
Non-Elective Deferred Compensation
8
 
2.05
Changes in Deferral Elections
9
       
Article III - Investment Accounts
   
9
         
3.01
Investment Accounts
9
 
3.02
Moody’s Account
10
 
3.03
Stock Unit Account
10
 
3.04
Monthly Adjustments
10
 
3.05
Transfers and Distributions From Stock Unit Account
11
       
Article IV - Vesting
   
11
         
4.01
Elective Deferred Income and Automatic Deferred Income
11
 
4.02
Discretionary Deferred Income
11
 
4.03
Textron Company Contribution
11
 
4.04
Change in Control
12
 
4.05
Vesting Under Employment Contract.
12
 
4.06
Forfeiture of Non-Vested Amounts
12
       
Article V - Payments to Participants
   
12
         
5.01
Separation From Service
12
 
5.02
Total Disability
12
 
5.03
Form of Payment
12
 
5.04
Distribution Elections
13

 
 

 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Table of Contents
Page ii

 

--------------------------------------------------------------------------------


 
5.05
Automatic Lump Sum Payments
14
 
5.06
Administrative Adjustments in Payment Date
14
 
5.07
Distribution Upon Unforeseeable Emergency
14
 
5.08
Distribution Upon Change in Control
15
 
5.09
Distributions Before July 25, 2007
15
       
Article VI - Payments to Beneficiaries
   
15
         
6.01
Designating a Beneficiary
15
 
6.02
Default Beneficiary
15
 
6.03
Beneficiary Who Is Not Legally Competent
15
 
6.04
Distributions Upon Death
16
       
Article VII - Unfunded Plan
   
16
         
7.01
No Plan Assets
16
 
7.02
Top-Hat Plan Status
16
       
Article VIII - Plan Administration
   
16
         
8.01
Plan Administrator’s Powers
16
 
8.02
Delegation of Administrative Authority
17
 
8.03
Tax Withholding
17
 
8.04
Use of Third Parties to Assist with Plan Administration
17
 
8.05
Proof of Right to Receive Benefits
17
 
8.06
Claims Procedure
17
 
8.07
Enforcement Following a Change in Control
18
       
Article IX - Amendment and Termination
   
19
         
9.01
Amendment
19
 
9.02
Delegation of Amendment Authority
19
 
9.03
Termination
19

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Table of Contents
Page iii

 

--------------------------------------------------------------------------------


 

 
9.04
Distributions Upon Plan Termination
19
       
Article X - Miscellaneous
   
20
         
10.01
Use of Masculine or Feminine Pronouns
20
 
10.02
Transferability of Plan Benefits
20
 
10.03
Section 409A Compliance
21
 
10.04
Controlling State Law
21
 
10.05
No Right to Employment
21
 
10.06
Additional Conditions Imposed
21

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Table of Contents
Page iv

 

--------------------------------------------------------------------------------


 
Deferred Income Plan
for Textron Executives
 
Effective January 3, 2010
 
Introduction
 
The Deferred Income Plan for Textron Executives (the “Plan”) is an unfunded,
nonqualified deferred compensation arrangement.  The Plan provides both elective
and nonelective deferred compensation for designated executives of Textron and
its affiliates.  The Plan is a continuation of the Deferred Income Plan for
Textron Key Executives (the “Key Executive Plan”) and the Textron Inc. Deferred
Income Plan for Executives (the “Executive Plan”).  These plans were combined to
form the Plan effective January 1, 2008.  The Plan has been amended from time to
time since the previous restatement.  This restatement of the Plan reflects all
amendments that are effective through the date of this restatement.
 
Appendix A and Appendix B of the Plan set forth the provisions of the Key
Executive Plan and the Executive Plan as in effect on October 3, 2004, when IRC
Section 409A was enacted as part of the American Jobs Creation Act of
2004.  Deferred compensation that was earned and vested (within the meaning of
Section 409A) before January 1, 2005, and any subsequent increase that is
permitted to be included in this amount under Section 409A, is calculated and
paid solely as provided in Appendix A or Appendix B, whichever is applicable,
and is not subject to any other provisions of the Deferred Income Plan for
Textron Executives.
 
Deferred compensation that was earned or vested after 2004 and before January 1,
2008, is subject to the provisions of IRC Section 409A.  This deferred
compensation is paid exclusively as provided in the Deferred Income Plan for
Textron Executives (not including any appendix to the Plan).  Although the
provisions of the Deferred Income Plan for Textron Executives generally are
effective as of January 1, 2008, the provisions that govern the distribution of
benefits earned or vested after 2004 under the Key Executive Plan or the
Executive Plan are effective as of January 1, 2005.
 
Section 5.04(a) permits a Participant to make a special election before the end
of 2007 to receive the Participant’s Account under one of the distribution
options in Section 5.03.  Appendix A and Appendix B also permit a Participant to
request a distribution option before the end of 2007 (or before the end of 2008,
in the case of Participants who terminated before 2002) for the benefits payable
under those Appendices.  These special election provisions are effective as of
July 25, 2007, the date on which the Plan was adopted by the Board.
 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 1

 
 
 
 

--------------------------------------------------------------------------------

 


Article I - Definitions
 
In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:
 
1.01  
“Account” means the bookkeeping entry used to record deferred income and
earnings credited to a Participant under the Plan.  A Participant’s Account may
be divided into sub-accounts, as determined by Textron, to track earnings on
different hypothetical investment funds.  All amounts credited to the Account
shall be unfunded obligations of Textron: no assets shall be set aside or
contributed to the Plan for the Participant’s benefit.  A Participant’s Account
does not include deferred income that was earned and vested (within the meaning
of IRC Section 409A) before January 1, 2005, and any subsequent increase that is
permitted to be included in such amount under IRC Section 409A.  These amounts
are calculated and paid solely as provided in Appendix A and Appendix B, as
applicable.

 
1.02  
“Beneficiary” means the person or persons entitled under this Plan to receive
Plan benefits after a Participant’s death.  A Participant’s estate may also be
the Participant’s Beneficiary.

 
1.03  
“Board” means the Board of Directors of Textron.

 
1.04  
“Change in Control” means, for any Participant who was not an employee of a
Textron Company on December 31, 2007:

 
(a)  
any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section
409A) other than Textron, any trustee or other fiduciary holding Textron common
stock under an employee benefit plan of Textron or a related company, or any
corporation which is owned, directly or indirectly, by the stockholders of
Textron in substantially similar proportions as their ownership of Textron
common stock

 
(1)  
becomes (other than by acquisition from Textron or a related company) the
“beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron
that, together with other stock held by such person or group, possesses more
than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or

 
(2)  
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) beneficial ownership of stock of Textron
possessing more than 30% of the combined voting power of Textron's
then-outstanding stock, or

 
(3)  
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) all or

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 2

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
substantially all of the total gross fair market value of all of the assets of
Textron immediately prior to such acquisition or acquisitions (where gross fair
market value is determined without regard to any associated liabilities); or

 
 
(b)  
a merger or consolidation of Textron with any other corporation occurs, other
than a merger or consolidation that would result in the voting securities of
Textron outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or more of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or

 
(c)  
during any 12-month period, a majority of the members of the Board is replaced
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors before the date of their appointment or
election.

 
Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.
 
For any Participant who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.04 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Participant’s benefit.  To the
extent that the event would cause any change in the Participant’s rights under
the Plan that does not affect the status of the Participant’s benefit under IRC
Section 409A (including, but not limited to, accelerated vesting of the
Participant’s benefit or restrictions on amendments to the Plan), the definition
set forth in Section 9.03 of Appendix A shall be used to determine whether the
event is a “Change in Control.”
 
1.05  
“Deferred Income” means any elective or non-elective deferred compensation
credited to a Participant’s Account under this Plan.  A Participant’s Deferred
Income may consist of some or all of the following amounts:

 
A.  
Automatic Deferred Income:  A non-elective deferral of a performance share unit
payout into a Schedule A Participant’s Stock Unit Account to meet required stock
ownership levels established under the Stock Ownership Guideline Program for
Textron Executives.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 3

 
 
 
 

--------------------------------------------------------------------------------

 
 
B.  
Discretionary Deferred Income:  A non-elective contribution made at Textron’s
discretion to the Moody’s Account of a Schedule A or Schedule B Participant.

 
C.  
Elective Deferred Income:  A deferral of eligible compensation made at the
election of a Schedule A or Schedule B Participant and credited to the Moody’s
Account, or (in the case of a Schedule A Participant) credited to the Stock Unit
Account at the Participant’s direction.

 
D.  
Textron Company Contribution:  A matching contribution allocated to a Schedule A
Participant’s Stock Unit Account equal to 10% of any Elective Deferred Income
the Schedule A Participant allocates to the Stock Unit Account.

 
1.06  
“Eligible Individual” means a management or highly compensated employee of a
Textron Company (a) who is a United States citizen or resident, (b) who is in a
position designated by Textron as Band 1 or who is selected by Textron to
participate in the Plan, and (c) whose annual base salary exceeds the indexed
dollar limit in effect for the current year under IRC Section 414(q)(1)(B)(i).

 
1.07  
“Executive Plan” means the Textron Inc. Deferred Income Plan for Executives, as
in effect before January 1, 2008.  The provisions of the Executive Plan are
included in this Plan as Appendix B.

 
1.08  
“Interest” means interest computed under Article III of this Plan.

 
1.09  
“IRC” means the Internal Revenue Code of 1986, as amended.  References to any
section of the Internal Revenue Code shall include any final regulations
interpreting that section.

 
1.10  
“Key Executive Plan” means the Deferred Income Plan for Textron Key Executives,
as in effect before January 1, 2008.  The provisions of the Key Executive Plan
are included in this Plan as Appendix A.

 
1.11  
 “Participant” means a current Schedule A or Schedule B Participant, or a former
Participant whose Account has not been forfeited or fully distributed.

 
1.12  
“Plan” means this Deferred Income Plan for Textron Executives, as amended and
restated from time to time.

 
1.13  
“Schedule A Participant” means an Eligible Individual who is participating in
the Plan pursuant to Article II, and who is in a position designated by Textron
as a Band 1 position before the beginning of the calendar year.

 
1.14  
“Schedule B Participant” means an Eligible Individual who is participating in
the Plan pursuant to Article II, and who is either (a) an individual selected by
Textron to participate in the Plan who is not in a Band 1 position before the
beginning of

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 4

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the calendar year, or (b) an employee of a Textron Company who is not currently
in an eligible position, but who made a deferral election under the Key
Executive Plan or the Executive Plan in 2006.

 
1.15  
 “Separation From Service” means a Participant’s termination of employment with
all Textron Companies, other than by reason of death or Total Disability, that
qualifies as a “separation from service” for purposes of IRC Section 409A.

 
1.16  
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.

 
1.17  
“Textron Company” means Textron or any company controlled by or under common
control with Textron within the meaning of IRC Section 414(b) or (c).

 
1.18  
“Total Disability” means physical or mental incapacity of a Participant who is
employed by a Textron Company on the disability date, if the incapacity
(a) enables the Participant to receive disability benefits under the Federal
Social Security Act, and (b) also qualifies as a “disability” for purposes of
IRC Section 409A(a)(2)(C).

 
1.19  
“Unforeseeable Emergency” means a severe financial hardship (within the meaning
of IRC Section 409A) resulting from any of the following:

 
(a)  
an illness or accident of the Participant or the Participant’s spouse,
beneficiary, or dependent;

 
(b)  
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of natural disaster); or

 
(c)  
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant which are not covered by
insurance and cannot reasonably be relieved by the liquidation of the
Participant's assets (other than assets deferred hereunder).

 
Article II - Enrollment and Deferrals
 
2.01  
Initial Enrollment.  An Eligible Individual shall complete the enrollment
process established by Textron in order to become a Participant in the
Plan.  The enrollment material shall designate the time and form of distribution
for the Participant’s Account, designate the amount of Elective Deferred Income
the Participant chooses to contribute and (if applicable) the portion allocated
to each investment fund, and identify the Participant’s Beneficiary.

 
(a)  
If the Eligible Individual was not previously eligible to participate in any
other account-based elective deferred compensation arrangement of a Textron
Company that is aggregated with this Plan pursuant to IRC

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 5

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 Section 409A, he may enroll in the Plan within thirty (30) days after he first
becomes an Eligible Individual.  If the Eligible Individual does not complete
his enrollment within the initial 30-day period, his enrollment shall not become
effective until the beginning of the next calendar year.

 
(b)  
If an Eligible Individual was previously eligible to participate in any other
account-based elective deferred compensation arrangement of a Textron Company
that is aggregated with this Plan pursuant to IRC Section 409A, he may enroll in
the Plan at a time designated by Textron, but not later than December 31 of the
year in which he first becomes an Eligible Individual, and his enrollment shall
not become effective until the beginning of the next calendar year.

 
(c)  
If an employee or former employee is not identified in Textron’s records as a
Participant as of December 31, 2008, the individual shall not be a Participant,
and shall not be entitled to receive any benefit under the Plan, unless the
individual either (i) becomes a Participant after 2008 pursuant to Section 2.01,
or (ii) is designated by the Board (or by its designee) as a Participant after
2008.

 
2.02  
Deferral Election.  Subject to the requirements set forth in Section 2.03, a
Participant  may elect to defer the following amounts under the Plan:

 
(a)  
Schedule A Participants:  A Schedule A Participant may elect to defer up to 80%
of annual incentive compensation under an annual incentive compensation plan
sponsored by Textron; up to 80% of any cash distribution (other than a dividend,
dividend equivalent, or distribution upon exercise of an option or stock
appreciation right) under a shareholder-approved long term incentive plan of
Textron; and up to 80% of any other form of compensation irrevocably designated
in writing by Textron, before the election deadline for the calendar year in
which the compensation is earned, as being eligible for deferral under the
Plan.  In addition, a Schedule A Participant may elect to defer up to 80% of
base salary in his initial year of participation in the Plan, and may elect to
defer up to 25% of base salary in any subsequent year of participation.

 
(b)  
Schedule B Participants:  A Schedule B Participant may elect to defer up to 80%
of annual incentive compensation under an annual incentive compensation plan
sponsored by Textron, and up to 80% of any cash distribution (other than a
distribution upon exercise of an option or stock appreciation right) under a
shareholder-approved long term incentive plan of Textron.  In addition, a
Schedule B Participant may elect to defer up to 80% of any other cash bonus
under a cash bonus program that is irrevocably designated in writing by the CEO,
before the election deadline for the calendar year in which the bonus is earned,
as being eligible for deferral under the Plan.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 6

 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
No Deferral of Gain Under Stock Rights.  In no event may a Participant defer
cash or stock payable upon exercise of a stock option or stock appreciation
right.

 
2.03  
Deferral Election Requirements.  Any deferral election under the Plan shall be
subject to the following requirements:

 
(a)  
Initial Deferral Election.  Except in the case of a timely election to defer
“performance-based compensation” pursuant to subsection (b), below, a
Participant’s initial deferral election under Section 2.01(a) shall apply only
to compensation paid for services to be performed after the election is
made.  Except as provided in subsection (b), for a bonus or other compensation
earned over a specified performance period that commenced before the date of the
election, the total compensation shall be multiplied by the ratio of the number
of days remaining in the performance period after the election to the total
number of days in the performance period, and the resulting portion of the
compensation shall be eligible for deferral pursuant to the Participant’s
initial deferral election.

 
(b)  
Election Deadlines.  All deferral elections shall be made at a time and in a
form designated by Textron.  Except as provided in Section 2.05, a deferral
election shall become irrevocable at the election deadline established by
Textron.

 
(1)  
General Election Deadline.  Textron may establish deadlines that are permissible
under IRC Section 409A for any type of compensation that is eligible for
deferral under the Plan.  If no other deadline applies, the deadline for a
deferral election shall be not later than December 31 of the year preceding the
year for which the services are performed for which the right to the
compensation arises.

 
(2)  
Performance-Based Compensation.  The deadline for any election to defer
compensation that is “performance-based compensation” within the meaning of IRC
Section 409A shall be not later than six months before the end of the
performance period, provided that the Participant performs services continuously
from the later of the beginning of the performance period or the date when the
performance criteria are established through the date when the election is made,
and provided further that the compensation has not become readily ascertainable
at the time of the election.

 
(3)  
Forfeitable Rights.  If a Participant has a legally binding right to a payment
in a subsequent year, and the Participant must perform services for at least 12
months in order to avoid forfeiture of the payment, the election deadline shall
not be later than the 30th day

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 7

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
after the Participant acquires a legally binding right to the payment, provided
that the election is made at least 12 months before the earliest date at which
the forfeiture condition could lapse for a reason other than death, Total
Disability, or Change in Control (and a deferral election made under this
paragraph shall not be effective if the forfeiture condition lapses for death,
Total Disability, or Change in Control less than 12 months after the date of the
election).

 
(c)  
Minimum Deferrals.  A Participant may not elect to defer an amount less than
$5,000 for any year.

 
(d)  
Change in Participation Level.  A Participant’s status as a Schedule A
Participant or a Schedule B Participant shall be determined at the deferral
election deadline for any type of compensation.  If a Participant’s status
changes, the Participant’s deferral election shall not be affected by the change
in status until the next deferral election deadline.

 
(e)  
Renewal of Elections.  A Schedule A Participant’s election to defer base salary
under the Plan shall be effective only with respect to base salary earned in the
calendar year (or portion of a year, in case of an initial deferral election)
immediately following the election deadline, and any other deferral election
under the Plan shall be effective only with respect to the particular bonus,
award, or other compensation for which the deferral election is made.  The
Participant must make a new deferral election before the applicable deadline in
order to defer compensation earned in a subsequent period.  A Participant who
fails to make a valid deferral election on or before the applicable deadline
shall be deemed to have elected not to defer any compensation to which the
deadline applies.

 
2.04  
Non-Elective Deferred Compensation.  In addition to any Elective Deferred
Income, a Participant’s Account may be credited with the following types of
non-elective Deferred Income:

 
(a)  
Automatic Deferred Income.  A Schedule A Participant’s performance share unit
payout shall automatically be deferred into the Participant’s Stock Unit Account
to the extent necessary to meet required stock ownership levels established
under the Executive Share Ownership Policy.  The amount of Automatic Deferred
Income for any year shall be based on the Schedule A Participant’s required
ownership level and actual or deemed stock ownership at the election deadline
that would apply under IRC Section 409A to an elective deferral of the Schedule
A Participant’s performance share units, and the amount of the Automatic
Deferred Income shall not be altered by any change after the election deadline
in the Schedule A Participant’s required ownership level or actual or deemed
stock ownership.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 8

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
Discretionary Deferred Income.  A Schedule A or Schedule B Participant may
receive additional contributions made at the discretion of the Organization and
Compensation Committee of the Board, for Schedule A Participants who are
executive officers of Textron, and at the discretion of Textron, for all other
Participants.  The document authorizing the discretionary contribution shall
specify the vesting schedule, if any, that applies to the discretionary
contribution.  Any discretionary contribution shall be allocated solely to a
Participant’s Moody’s Account.

 
(c)  
Textron Company Contribution.  A Schedule A Participant shall receive matching
contribution in the Participant’s Stock Unit Account equal to 10% of any
Elective Deferred Income the Schedule A Participant allocates initially to the
Stock Unit Account.

 
2.05  
Changes in Deferral Elections.  A Participant may change his deferral election
prospectively by filing a new deferral election form before the election
deadline established by Textron in accordance with IRC Section 409A, or by
failing to file a deferral election by the election deadline (which will be
deemed to be an election not to defer for the subsequent period).  A
Participant’s deferral election shall be cancelled automatically in the
following circumstances, effective with the first payroll period following the
event that causes the cancellation, and the Participant may not make a new
deferral election before the next deferral election deadline:

 
(a)  
Financial Hardship.  The Participant receives a distribution on account of
financial hardship of elective deferrals under the Textron Savings Plan or any
other IRC Section 401(k) plan maintained by a Textron Company, or receives a
distribution under this Plan on account of an Unforeseeable Financial Emergency.

 
(b)  
Total Disability.  The Participant incurs a Total Disability.

 
Article III - Investment Accounts
 
3.01  
Investment Accounts.  For recordkeeping purposes, Textron shall maintain a
Moody’s Account and (in the case of a Schedule A Participant) a Stock Unit
Account, as necessary, to credit hypothetical investment gains and losses to a
Participant’s Account.  A Schedule A Participant may direct the extent to which
his Elective Deferred Income (other than deferrals of base salary) is allocated
initially to the Moody’s Account or the Stock Unit Account.  Any deferrals of
base salary or Discretionary Deferred Income of a Schedule A Participant shall
be allocated automatically to the Moody’s Account; any Automatic Deferred Income
or Textron Company Contribution of a Schedule A Participant shall be allocated
automatically to the Stock Unit Account.  All deferrals of a Schedule B
Participant shall be allocated automatically to the Moody’s Account.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 9

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.02  
Moody’s Account.  The Moody’s Account shall earn interest at a monthly interest
rate that is one twelfth of the average for the calendar month of the Moody’s
Corporate Bond Yield Index as published by Moody’s Investors Service, Inc. (or
any successor thereto), or, if such monthly yield is no longer published, a
substantially similar average selected by Textron.  Interest shall be credited
on the last day of each calendar month on the average daily balance of the
Moody’s Account during the month.

 
3.03  
Stock Unit Account.

 
(a)  
The Stock Unit Account shall consist of phantom shares of Textron common
stock.  The number of stock units credited to a Schedule A Participant’s Stock
Unit Account as a result of the Automatic Deferred Income or the deferral of
annual incentive compensation or performance share units shall be determined
using the same methodology approved by the Organization and Compensation
Committee of the Board for payment of performance share units.  The number of
stock units credited to a Participant’s Stock Unit Account as a result of any
other elective or non-elective contribution in cash shall be determined by
dividing the amount of Deferred Income credited on the last day of a calendar
month by the average of the composite closing prices of Textron common stock, as
reported in The Wall Street Journal for the month in which the credit is made.

 
(b)  
Textron shall credit additional stock units to a Participant’s Stock Unit
Account to reflect dividend equivalents attributable to the stock units that
were credited to the Participant’s Stock Unit Account on the record date.  The
number of additional stock units shall be determined by dividing the dividend
amount by the average of the composite closing prices of Textron common stock,
as reported in The Wall Street Journal for the month in which the record date
occurs.

 
(c)  
The number of stock units credited to a Participant’s Stock Unit Account shall
be adjusted, without receipt of any consideration by Textron, on account of any
stock split, stock dividend, or similar increase or decrease affecting Textron
common stock, as if the stock units were actual shares of Textron common stock.

 
(d)  
All distributions from the Stock Unit Account shall be made in cash.  No Textron
common stock shall be distributed from the Plan in any circumstance.

 
3.04  
Monthly Adjustments.  A Participant’s Moody’s Account and Stock Unit Account
shall be adjusted on the last day of each calendar month to reflect additional
Deferred Income credited to the Account, distributions from the Account, and
investment gains or losses allocated to the Account.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 10

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.05  
Transfers and Distributions From Stock Unit Account.  A Participant who has
Separated From Service may elect to transfer all or part of his Stock Unit
Account in cash to his Moody’s Account.  The Participant may elect a transfer
once each calendar month, in 5% increments (with a minimum transfer of 10% of
the Stock Unit Account), effective as of the first calendar day of the month
following the minimum notice of three business days.  The cash value transferred
will be determined by multiplying (a) the average of the composite closing
prices of Textron common stock, as reported in The Wall Street Journal, for the
ten trading days immediately following the month in which the election to
transfer was made, times (b) the number of whole and fractional vested stock
units credited to the Participant’s Stock Unit Account on the last day of the
calendar month preceding the transfer, times (c) the percentage being
transferred.  The same methodology shall be used to determine the amount of any
cash distribution from the Participant’s Stock Unit Account.

 
Article IV - Vesting
 
4.01  
Elective Deferred Income and Automatic Deferred Income.  A Participant’s
Elective Deferred Income and Automatic Deferred Income shall always be 100%
vested.

 
4.02  
Discretionary Deferred Income.  Except as provided in Section 4.04, a
Participant’s Discretionary Deferred Income shall vest according to the schedule
established when the Discretionary Deferred Income is credited to the
Participant’s Account.

 
4.03  
Textron Company Contribution.  Except as provided in Section 4.04, a
Participant’s Textron Company Contribution, and any dividend equivalents
associated with the Textron Company Contribution, shall vest as follows

 
(a)  
50% of the Textron Company Contribution and associated dividend equivalents
shall vest on December 31 of the calendar year in which the Elective Deferred
Income would have been paid to the Participant if he had not made a deferral
election, but only if the Participant does not have a Separation From Service
before that December 31; and

 
(b)  
the remaining 50% of the Textron Company Contribution and associated dividend
equivalents shall vest on the following December 31, but only if the Participant
does not have a Separation From Service before that December 31.

 
(c)  
Any Textron Company Contribution and associated dividend equivalents that have
not vested pursuant to subsections (a) and (b), above, shall become 100% vested
if the Participant’s employment with all Textron Companies ends as a result of
the Participant’s death or Total Disability, or the Participant’s voluntary
retirement after reaching one or more of the

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 11

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
following milestones: (i) age 55 with ten or more years of Textron service; (ii)
age 60, or (iii) 20 or more years of Textron service.

 
4.04  
Change in Control.  In the event of a Change in Control, a Participant’s Account
shall become 100% vested if the Participant is employed by a Textron Company on
the date of the Change in Control.

 
4.05  
Vesting Under Employment Contract.  A Participant’s Account, and any additional
benefit the Participant is eligible to receive under Appendix A or Appendix B,
shall become 100% vested to the extent expressly provided in a written
employment contract between the Participant and Textron.

 
4.06  
Forfeiture of Non-Vested Amounts.  Any portion of the Participant’s Account that
is not vested at the time of the Participant’s Separation From Service shall be
forfeited.

 
Article V - Payments to Participants
 
5.01  
Separation From Service.  Subject to Section 5.04(c)(2) (five-year delay
following change in form of payment), upon a Participant’s Separation From
Service, the distribution of the Participant’s Account shall commence (or, in
the case of a lump sum distribution, shall be made) on the later of (a) the last
business day of January following the calendar year of the Participant’s
Separation From Service, or (b) the last business day of the seventh month
following the Participant’s Separation From Service.

 
5.02  
Total Disability.  The distribution of a Participant’s Account upon Total
Disability shall commence (or, in the case of a lump sum distribution, shall be
made) on the later of (a) the last business day of January following the
calendar year of the Participant’s Total Disability, or (b) the business day
that is at least 60 days after the date of the Participant’s Total Disability.

 
5.03  
Form of Payment.  Subject to Section 5.05 (automatic lump-sum distributions),
below, the distribution of a Participant’s Account upon Separation From Service
or Total Disability shall be made in one or a combination of the following
forms:

 
(a)  
A lump sum.

 
(b)  
Annual installments over a period not exceeding 15 years (or, if less, the
number of whole years in the Participant’s remaining life expectancy, determined
as of the payment commencement date under the Single Life Table in Treas. Reg.
§ 1.401(a)(9)-9, Q&A-1), calculated each year by dividing the Participant’s
unpaid account balance as of January 1 of that year by the remaining number of
unpaid installments.  Installment payments shall be made ratably from the
Participant’s Moody’s Account and Stock Unit Account.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.04  
Distribution Elections.

 
(a)  
A Participant may make a special election during 2007 to receive the
Participant’s Account under one or a combination of the distribution options in
Section 5.03.  The Participant may not make a new election under this paragraph
if the election would accelerate payment of the Participant’s benefit into the
year of the new election, or if the new election would postpone a distribution
that otherwise would be made in 2007.  An election under this paragraph shall be
made in the manner prescribed by the Plan Administrator, and the Plan
Administrator may impose conditions in addition to those described in this
subsection (a); but the election shall not be required to comply with the
requirements of subsection (c), below (concerning changes in payment elections).

 
(b)  
Any Participant whose Account is first credited with Deferred Income after 2007
must make a distribution election at the time of the Participant’s enrollment in
the Plan.  The Participant’s initial distribution election, and any change in
the Participant’s distribution election under subsection (c), below, shall apply
to the Participant’s entire Account, including future Deferred Income credited
to the Account.  If the Participant elects to receive part of his Account as a
lump sum and part in installments, the Participant must designate what portion
of his Account will be distributed in each form of payment.  If a Participant
does not make a valid distribution election at the time of his initial
enrollment, the Participant shall be deemed to have elected a lump sum payment
of his entire Account.

 
(c)  
After 2007, a Participant may change the form of payment he previously elected
for his Account once (but only once).  The Participant’s new payment election
must satisfy the following requirements:

 
(1)  
the new election must be made at least twelve months before the date when
payment of the Account would otherwise commence (and the new election shall be
ineffective if a subsequent event causes the original payment date to fall
within the 12-month period);

 
(2)  
the new election must defer the date on which payment of the Account will
commence by at least five years from the commencement date applicable to the
Participant’s previous election; and

 
(3)  
the new election may not require annual installments to be paid over a period
exceeding 10 years (or, if less, the number of whole years in the Participant’s
remaining life expectancy, determined as

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 13

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 of the payment commencement date under the Single Life Table in Treas. Reg.
§ 1.401(a)(9)-9, Q&A-1).

 
5.05  
Automatic Lump Sum Payments.

 
(a)  
Cash-Out of Small Accounts.  If the value of a Participant’s Account at the time
of his Separation From Service or Total Disability is $100,000 or less, the
Participant’s Account shall be paid in a lump sum, even if the Participant
elected to receive installments.

 
(b)  
Participants Who Terminate Before Retirement Eligibility.  A Participant who
first participated in the Plan after 2007 shall be paid in a lump sum (even if
the Participant elected to receive installments) if the Participant’s Separation
From Service or Total Disability occurs before the earliest of the following
dates: (1) the date on which the Participant reaches at least age 55 and
completes at least 10 years of service; (2) the date on which the Participant
reaches at least age 35 and completes at least 20 years of service; and (3) the
date on which the Participant reaches age 60.  In the case of a Participant who
first participated in the Plan before 2008, the automatic lump-sum distribution
described in the preceding sentence shall apply to Deferred Income that was
credited to a Participant’s Account while the Participant was a Schedule B
Participant, and any associated investment gains or losses, but shall not apply
to Deferred Income that was credited to a Participant’s Account while the
Participant was a Schedule A Participant, or to any associated investment gains
or losses.

 
5.06  
Administrative Adjustments in Payment Date.  A payment is treated as being made
on the date when it is due under the Plan if the payment is made on the due date
specified by the Plan, or on a later date that is either (a) in the same
calendar year (for a payment whose specified due date is on or before September
30), or (b) by the 15th day of the third calendar month following the date
specified by the Plan (for a payment whose specified due date is on or after
October 1).  A payment also is treated as being made on the date when it is due
under the Plan if the payment is made not more than 30 days before the due date
specified by the Plan, provided that the payment is not made earlier than six
months after the Participant’s Separation From Service.  A Participant may not,
directly or indirectly, designate the taxable year of a payment made in reliance
on the administrative rules in this Section 5.06.

 
5.07  
Distribution Upon Unforeseeable Emergency.  If a Participant incurs a severe
financial hardship as a result of an Unforeseeable Emergency, the Participant
may request a distribution from his vested Account of an amount that does not
exceed the sum of (a) the amount necessary to satisfy the emergency and (b) the
amount necessary to pay taxes or penalties reasonably anticipated as a result of
the distribution.  The amount necessary to satisfy the emergency and to pay the
related taxes or penalties shall be determined after taking into account the
extent

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 14

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
to which the financial hardship is or may be relieved through cancellation of
the Participant’s deferral election pursuant to Section 2.05(a); through
reimbursement or compensation by insurance or otherwise; or by liquidation of
the Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).  Textron may, in its sole discretion,
grant or deny a request for a distribution upon an Unforeseeable Emergency.

 
5.08  
Distribution Upon Change in Control.  Subject to the following sentence, if a
Change in Control also qualifies as a “change in control” under IRC Section
409A, the Participant’s Account shall be paid in a lump sum in cash on the first
business day of the month following the Change in Control.  If a Participant’s
Separation From Service occurred before the Change in Control, the lump sum
payment under this Section 5.08 shall not be made earlier than six months after
the Participant’s Separation From Service.

 
5.09  
Distributions Before January 1, 2008.  Distributions after 2004 and before the
effective date of the Plan were made in good faith compliance with IRC Section
409A and Internal Revenue Service guidance interpreting IRC Section 409A.

 
Article VI - Payments to Beneficiaries
 
6.01  
Designating a Beneficiary.  A Participant may designate one or more
Beneficiaries to receive the Participant’s Account after his death.  The
designation shall be made in writing on a form provided by Textron, and shall be
subject to any requirements or conditions Textron imposes.  The Participant may
change the Beneficiary designation at any time before the earlier of the
Participant’s death or the complete distribution of the Participant’s
Account.  If a Participant’s Account is community property, any designation of a
Beneficiary shall be valid or effective only as permitted under applicable
law.  Any valid Beneficiary designation, and any valid change in a previous
Beneficiary designation, shall become effective when Textron receives and
accepts the Beneficiary designation form.  The most recent valid Beneficiary
designation in effect at the time of the Participant’s death shall supersede any
previous Beneficiary designation.

 
6.02  
Default Beneficiary.  In the absence of an effective Beneficiary designation, or
if all persons so designated have predeceased the Participant, the Participant’s
Account shall be paid to the Participant’s surviving spouse.  If there is no
surviving spouse, the Participant’s Account shall be paid to the Participant’s
natural and adopted children and their descendants per stirpes or, if there are
no natural or adopted children or their descendants, to the Participant’s
estate.

 
6.03  
Beneficiary Who Is Not Legally Competent.  If a Participant’s Beneficiary is a
minor, a person who has been declared incompetent, or a person incapable of
handling the disposition of his property, Textron may pay the Participant’s
Account to the guardian, legal representative, or person having the care and
custody of such Beneficiary.  Textron may require proof of incompetency,

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 15

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
minority, incapacity, or guardianship as it deems appropriate prior to
distribution of the Account. Such distribution shall completely discharge any
Textron Company from all liability with respect to such Beneficiary’s interest
in the Account.

 
6.04  
Distributions Upon Death.  If a Participant dies before his Account has been
fully distributed, any amount remaining in his Account at his death shall be
paid to his Beneficiary in a lump sum on the first business day of the first
month that begins at least ninety (90) days after the Participant’s death.  If a
Beneficiary is receiving installment payments as of December 31, 2007, any
remaining installments due after 2007 shall be aggregated and paid in a lump sum
on the first business day of January 2008.

 
Article VII - Unfunded Plan
 
7.01  
No Plan Assets.  Benefits provided under this Plan are unfunded obligations of
Textron.  Nothing contained in this Plan shall require Textron to segregate any
monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations.  If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds of the policies shall at all times
remain the sole property of Textron and neither the Participants whose lives are
insured not their Beneficiaries shall have any ownership rights in such policies
of insurance.

 
7.02  
Top-Hat Plan Status.  The Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 
Article VIII - Plan Administration
 
8.01  
Plan Administrator’s Powers.  Textron shall have all such powers as may be
necessary to carry out the provisions hereof.  Textron may from time to time
establish rules for the administration of this Plan and the transaction of its
business. Subject to Section 8.06, any actions by Textron shall be final,
conclusive and binding on each Participant and all persons claiming by, through
or under any Participant.  Textron (and any person or persons to whom it
delegates any of its authority as plan administrator) shall have discretionary
authority to determine eligibility for Plan benefits, to construe the terms of
the Plan, and to determine all questions arising in the administration of the
Plan.  The Board may exercise Textron’s authority as plan administrator, and the
authority to administer the Plan may be delegated as provided in Section 8.02.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 16

 
 
 
 

--------------------------------------------------------------------------------

 
 
8.02  
Delegation of Administrative Authority.  The Board may, to the extent permitted
by applicable law, make a non-exclusive written delegation of the authority to
administer the Plan to a committee of the Board or to one or more officers of
Textron.  The Board may, to the extent permitted by applicable law, authorize a
committee of the Board or officer of Textron to make a further delegation of the
authority to administer the Plan.

 
8.03  
Tax Withholding.  Textron may withhold from benefits paid under this Plan any
taxes or other amounts required by law to be withheld.  Textron may deduct from
the undistributed portion of a Participant’s benefit any employment tax that
Textron reasonably determines to be due with respect to the benefit under the
Federal Insurance Contributions Act (FICA), and an amount sufficient to pay the
income tax withholding related to such FICA tax.  Alternatively, Textron may
require the Participant or Beneficiary to remit to Textron or its designee an
amount sufficient to satisfy any applicable federal, state, and local income and
employment tax with respect to the Participant’s benefit.  The Participant or
Beneficiary shall remain responsible at all times for paying any federal, state,
or local income or employment tax with respect to any benefit under this
Plan.  In no event shall Textron or any employee or agent of Textron be liable
for any interest or penalty that a Participant or Beneficiary incurs by failing
to make timely payments of tax.

 
8.04  
Use of Third Parties to Assist with Plan Administration.  Textron may employ or
engage such agents, accountants, actuaries, counsel, other experts and other
persons as it deems necessary or desirable in connection with the interpretation
and administration of this Plan.  Textron and its committees, officers,
directors and employees shall not be liable for any action taken, suffered or
omitted by them in good faith in reliance upon the advice or opinion of any such
agent, accountant, actuary, counsel or other expert.  All action so taken,
suffered or omitted shall be conclusive upon each of them and upon all other
persons interested in this Plan.

 
8.05  
Proof of Right to Receive Benefits.  Textron may require proof of death or Total
Disability of any Participant and evidence of the right of any person to receive
any Plan benefit.

 
8.06  
Claims Procedure.  A Participant or Beneficiary who believes that he is being
denied a benefit to which he is entitled under the Plan (referred to in this
Section 8.06 as a “Claimant”) may file a written request with Textron setting
forth the claim.  Textron shall consider and resolve the claim as set forth
below.

 
(a)  
Time for Response.  Upon receipt of a claim, Textron shall advise the Claimant
that a response will be forthcoming within 90 days.  Textron may, however,
extend the response period for up to an additional 90 days for reasonable cause,
and shall notify the Claimant of the reason for the

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 17

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
extension and the expected response date.  Textron shall respond to the claim
within the specified period.

 
(b)  
Denial.  If the claim is denied in whole or part, Textron shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation why such
material or such information is necessary; (4) appropriate information as to the
steps to be taken if the Claimant wishes to submit the claim for review; (5) the
time limits for requesting a review of the claim; and (6) the Claimant’s right
to bring an action for benefits under Section 502(a) of ERISA.

 
(c)  
Request for Review.  Within 60 days after the Claimant’s receipt of the written
decision denying the claim in whole or in part, the Claimant may request in
writing that Textron review the determination.  The Claimant or his duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by Textron.  If the
Claimant does not request a review of the initial determination within such
60-day period, the Claimant shall be barred from challenging the determination.

 
(d)  
Review of Initial Determination.  Within 60 days after Textron receives a
request for review, it will review the initial determination.  If special
circumstances require that the 60-day time period be extended, Textron will so
notify the Claimant and will render the decision as soon as possible, but no
later than 120 days after receipt of the request for review.

 
(e)  
Decision on Review.  All decisions on review shall be final and binding with
respect to all concerned parties.  The decision on review shall set forth, in a
manner calculated to be understood by the Claimant, (1) the specific reasons for
the decision, shall including references to the relevant Plan provisions upon
which the decision is based; (2) the Claimant’s right to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
and other information, relevant to his benefits; and (3) the Claimant’s right to
bring an action for benefits under Section 502(a) of ERISA.

 
8.07  
Enforcement Following a Change in Control.  If, after a Change in Control, any
claim is made or any litigation is brought by a Participant or Beneficiary to
enforce or interpret any provision contained in this Plan, Textron and the
“person” or “group” described in Section 1.04 shall be liable, jointly and
severally, to reimburse the Participant or Beneficiary for the Participant’s or
Beneficiary’s reasonable attorney’s fees and costs incurred during the
Participant’s or

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 18

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Beneficiary’s lifetime in pursuing any such claim or litigation, and to pay
prejudgment interest at the Prime Rate as quoted in the Money Rates section of
The Wall Street Journal on any money award or judgment obtained by the
Participant or Beneficiary, payable at the same time as the underlying award or
judgment.  Any reimbursement pursuant to the preceding sentence shall be paid to
the Participant no earlier than six months after the Participant’s Separation
From Service, and shall be paid to the Participant or Beneficiary no later than
the end of the calendar year following the year in which the expense was
incurred.  The reimbursement shall not be subject to liquidation or exchange for
another benefit, and the amount of reimbursable expense incurred in one year
shall not affect the amount of reimbursement available in another year.

 
Article IX - Amendment and Termination
 
9.01  
Amendment.  Subject to paragraphs (a) and (b) below, the Board shall have the
right to amend, modify, or suspend this Plan at any time by written resolution
or other formal action reflected in writing.

 
(a)  
No amendment, modification, or suspension shall reduce the amount credited to a
Participant’s Account immediately before the effective date of the amendment,
modification, or suspension.

 
(b)  
Following a Change in Control, no amendment, modification, or suspension shall
be made that directly or indirectly reduces any right or benefit provided upon a
Change in Control.

 
9.02  
Delegation of Amendment Authority.  The Board may, to the extent permitted by
applicable law, make a non-exclusive written delegation of the authority to
amend the Plan to a committee of the Board or to one or more officers of
Textron.  The Board may, to the extent permitted by applicable law, authorize a
committee of the Board to make a further delegation of the authority to amend
the Plan.

 
9.03  
Termination.  The Board shall have the right to terminate this Plan at any time
before a Change in Control by written resolution.  No termination of the Plan
shall reduce a Participant’s Account immediately before the effective date of
the termination.

 
9.04  
Distributions Upon Plan Termination.  Upon the termination of the Plan by the
Board with respect to all Participants, and termination of all arrangements
sponsored by any Textron Company that would be aggregated with the Plan under
IRC Section 409A, Textron shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay the Participant’s
vested Account in a lump sum, to the extent permitted under IRC Section
409A.  All payments that may be made pursuant to this Section 9.04 shall be made
no earlier than the thirteenth month and no later than the twenty-fourth month
after the termination of the Plan.  Textron may not accelerate payments pursuant
to this

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 19

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 9.04 if the termination of the Plan is proximate to a downturn in
Textron’s financial health.  If Textron exercises its discretion to accelerate
payments under this Section 9.04, it shall not adopt any new arrangement that
would have been aggregated with the Plan under IRC Section 409A within three
years following the date of the Plan’s termination.

 
Article X - Miscellaneous
 
10.01  
Use of Masculine or Feminine Pronouns.  Unless a contrary or different meaning
is expressly provided, each use in this Plan of the masculine or feminine gender
shall include the other and each use of the singular number shall include the
plural.

 
10.02  
Transferability of Plan Benefits.

 
(a)  
Textron shall recognize the right of an alternate payee named in a domestic
relations order to receive all or a portion of a Participant’s benefit under the
Plan, provided that (1) the domestic relations order would be a “qualified
domestic relations order” within the meaning of IRC Section 414(p) if IRC
Section 414(p) were applicable to the Plan (except that the order may require
payment to be made to the alternate payee before the Participant’s earliest
retirement age), (2) the domestic relations order does not purport to give the
alternate payee any right to assets of any Textron Company, (3) the domestic
relations order does not purport to allow the alternate payee to defer payments
beyond the date when the benefits assigned to the alternate payee would have
been paid to the Participant, and (4) the domestic relations order does not
require the Plan to make a payment to an alternate payee in any form other than
a cash lump sum.

 
(b)  
Except as provided in subsection (a) concerning domestic relations orders, no
amount payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind to the
extent that the assignment or other action would cause the amount to be included
in the Participant’s gross income or treated as a distribution for federal
income tax purposes.  A Participant may, with the written approval of Textron,
make an assignment of a benefit for estate planning or similar purposes if the
assignment does not cause the amount to be included in the Participant’s gross
income or treated as a distribution for federal income tax purposes.  Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether presently or subsequently payable, shall be void unless so
approved.  Except as required by law, no benefit payable under this Plan shall
in any manner be subject to garnishment, attachment, execution or other legal
process, or be liable for or subject to the debts or liability of any
Participant or Beneficiary.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 20

 
 
 
 

--------------------------------------------------------------------------------

 

10.03  
Section 409A Compliance.  The Plan is intended to comply with IRC Section 409A
and should be interpreted accordingly.  Any distribution election that would not
comply with IRC Section 409A is not effective.  To the extent that a provision
of this Plan does not comply with IRC Section 409A, such provision shall be void
and without effect.  Textron does not warrant that the Plan will comply with IRC
Section 409A with respect to any Participant or with respect to any payment,
however.  In no event shall any Textron Company; any director, officer, or
employee of a Textron Company (other than the Participant); or any member of
Textron be liable for any additional tax, interest, or penalty incurred by a
Participant or Beneficiary as a result of the Plan’s failure to satisfy the
requirements of IRC Section 409A, or as a result of the Plan’s failure to
satisfy any other requirements of applicable tax laws.

 
10.04  
Controlling State Law.  This Plan shall be construed in accordance with the laws
of the State of Delaware.

 
10.05  
No Right to Employment.  Nothing contained in this Plan shall be construed as a
contract of employment between any Participant and any Textron Company, or to
suggest or create a right in any Participant of continued employment at any
Textron Company.

 
10.06  
Additional Conditions Imposed.  Textron, the Chief Executive Officer and the
Chief Human Resources Officer may impose such other lawful terms and conditions
on participation in this Plan as deemed desirable.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
 
Page 21

 
 

--------------------------------------------------------------------------------


 
[tentwo0.jpg]
 




 
DEFERRED INCOME PLAN
FOR TEXTRON EXECUTIVES
____________________________
APPENDIX A
____________________________
Provisions of the
 Deferred Income Plan for
Textron Key Executives
(As in effect before January 1, 2008)
 
 



 
 
 
 
 
 

 
 
 
 
 
 


DC: 3052838-5


 
 

--------------------------------------------------------------------------------

 

 
Deferred Income Plan
for Textron Executives
Appendix A — Key Executive Plan


Table of Contents


 
 
Introduction
   
1
Article I - Definitions
   
2

Article II - Participation and Deferred Income
   
4
Article III - Participant's Accounts, Interest, and Earnings
   
5
Article IV - Benefits
   
8
Article V - Payments of Benefits
   
8

Article VI - Beneficiaries
   
10
Article VII - Unfunded Plan
   
11
Article VIII - Plan Administration
   
11
Article IX - Miscellanous
   
12

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Table of Contents - Appendix A
Page i

 

--------------------------------------------------------------------------------


 


Deferred Income Plan
for Textron Executives
Appendix A — Key Executive Plan


 
Introduction


Before January 1, 2008, the Deferred Income Plan for Textron Key Executives (the
“Key Executive Plan”) and the Textron Inc. Deferred Income Plan for Executives
(the “Executive Plan”) were separate nonqualified deferred compensation plans,
each of which provided both elective and nonelective deferred compensation for
designated executives of Textron and its affiliates.  The Key Executive Plan and
the Executive Plan were combined effective January 1, 2008, to form the Deferred
Income Plan for Textron Executives.
 
A.
Key Executive Protected Benefits
(Earned and Vested Before 2005)

 

The portion of Appendix A that follows this Introduction sets forth the
provisions of the Key Executive Plan as in effect on October 3, 2004, when IRC
Section 409A was enacted as part of the American Jobs Creation Act of 2004, with
certain modifications imposing additional restrictions on distributions and
changing provisions for measuring investment returns.  Key Executives’ deferred
compensation that was earned and vested (within the meaning of Section 409A)
before January 1, 2005, and any subsequent increases that are permitted to be
included in this amount under Section 409A (“Key Executive Protected Benefits”),
are calculated and paid solely as provided in Appendix A, and are not subject to
any other provisions of the Deferred Income Plan for Textron Executives.
 
The Key Executive Protected Benefits are not intended to be subject to IRC
Section 409A.  No amendment to this Appendix A that would constitute a “material
modification” for purposes of IRC Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix A
and to cause the Key Executive Protected Benefits to become subject to IRC
Section 409A.  Although the Key Executive Protected Benefits are not intended to
be subject to IRC Section 409A, no Textron Company (nor any director, officer,
or other representative of a Textron Company) shall be liable for any adverse
tax consequence suffered by a Participant or Beneficiary if a Key Executive
Protected Benefit becomes subject to IRC Section 409A.


B.
Benefits Subject To Section 409A
(Earned or Vested From 2005 Through 2007)

 
Deferred compensation earned by Key Executives after 2004, and deferred
compensation that became vested after 2004, are subject to the provisions of IRC
Section 409A.  To the extent that these benefits were earned under the Key
Executive Plan before January 1, 2008, the benefits shall be calculated under
the provisions of the Key Executive Plan set forth in this Appendix A.  However,
any benefits earned or vested under the Key
 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 1

 
 
 
 

--------------------------------------------------------------------------------

 

Executive Plan after 2004 shall be paid exclusively as provided in the Deferred
Income Plan for Textron Executives (not including any appendix to the Deferred
Income Plan for Textron Executives), and shall not be subject to any provision
of Appendix A that relates to the payment or distribution of benefits.


Section 5.01 requires a Participant to make an election if the Participant
wishes to request one of the distribution options in Section 5.02.  This
election provision was effective as of July 25, 2007, the date on which the Plan
was adopted by the Board.
 
Key Executive Plan


The text that follows sets forth the provisions of the Key Executive Plan as in
effect on October 3, 2004, and as modified thereafter in certain respects that
do not constitute “material modifications” for purposes of IRC Section
409A.  The defined terms in Appendix A relate only to the provisions set forth
in Appendix A: they do not apply to any other provisions of the Deferred Income
Plan for Textron Executives, and terms defined elsewhere in the Deferred Income
Plan for Textron Executives do not apply to Appendix A.  No additional benefits
shall accrue or be deferred under Appendix A after December 31, 2007.


Article I—Definitions


In this document, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:


1.01
“Beneficiary” means the person or persons entitled under this Plan to receive
Plan benefits after a Participant’s death.



1.02
“Board” means the Board of Directors of Textron.



1.03
“Compensation” means base salary, annual incentive compensation, cash
distributions for performance share units under a long term incentive
compensation plan, and any other item designated as Compensation under this Plan
by Textron.



1.04
“Deferral Period” means for a Participant (1) any complete months remaining in
the calendar year in which she becomes a Key Executive, and (2) each succeeding
calendar year in which she is a Key Executive.



1.05
“Deferred Income” means any Compensation the receipt of which is deferred under
this Plan.
 
“Automatic Deferred Income” means amounts in excess of 100% of a Participant’s
Annual Incentive Compensation Target, as defined in Section

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 2

 
 
 
 

--------------------------------------------------------------------------------

 


 
4.01(a) of the Annual Incentive Compensation Plan for Textron Employees, in the
years following a Participant’s fifth full year of participation in this Plan,
but only if the Participant has not achieved or maintained a  Minimum Stock
Ownership Level.
 
“Discretionary Deferred Income” means additional contributions made at Textron’s
discretion to any account maintained for a Participant under this Plan.
   
“Elective Deferred Income” means amounts elected by the Participant to be
deferred under this Plan.



1.06
“Determination Date” means the last day of each calendar month.



1.07
“Fund Election Agreement” means an agreement in a form prescribed by Textron, by
which a Participant elects the funds that will be used to determine earnings on
Deferred Income.



1.08
“Interest” means interest computed under Article III of this Plan.



1.09
“Key Executive” means an employee of a Textron Company who has been and
continues to be designated as a Key Executive under the Plan by Textron’s Chief
Executive Officer and Chief Human Resources Officer.



1.10
“Participant” means a Key Executive who is participating in this Plan pursuant
to Article II and, unless the context clearly indicates to the contrary, a
former Participant who is entitled to benefits under this Plan.



1.11
“Participation Agreement” means an agreement in a form prescribed by Textron, by
which a Participant elects to defer the receipt of Compensation pursuant to this
Plan.



1.12
“Plan” means this Deferred Income Plan for Textron Key Executives, as amended
and restated from time to time.



1.13
“Stock Ownership” means Textron shares obtained through open market purchases
and stock option exercises, shares in the Textron Savings Plan, stock units in
the Deferred Income Plan and in the Supplemental Benefits Plan; and any other
share or share equivalent approved by the Board as qualified stock ownership.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 3

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Minimum Stock Ownership Level” means a dollar value of Textron shares that
equals or exceeds as of the end of the third quarter each year:



 
Participant
CEO/COO
Other TLT Members
Other Corporate Officers
All Other Key Executives
Minimum Stock Ownership Level
5 times base salary
3 times base salary
2 times base salary
1 times base salary



1.14
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.



1.15
“Textron Company” means Textron or any company controlled by or under common
control with Textron.



1.16
“Textron Employment” means employment with a Textron Company. Leaves of absence
for such periods and purposes as are approved by Textron and transfers of
employment within or between Textron Companies shall not be deemed interruptions
of Textron Employment.



1.17
“Total Disability” has the same meaning under this Plan as in the Textron Master
Retirement Plan with respect to any Participant at the date his Textron
Employment ends.

 
Article II—Participation and Deferred Income


2.01
A Participant indicates his choices under this Plan for a Deferral Period by
filing a Participation Agreement and, if applicable, a Fund Election agreement
with Textron within the time specified by Textron.



2.02
For any complete calendar months remaining in the calendar year in which a
Participant becomes a Key Executive, she may defer up to 100% of her
Compensation otherwise payable during those months. For any subsequent Deferral
Period, a Participant may defer up to 25% of her base salary, and up to 100% of
her Compensation other than base salary, otherwise payable during that period.
(For purposes of this 25% limitation, “base salary” includes any base salary the
receipt of which by the Participant is deferred under the Textron Savings Plan
or this Plan.) A Participant may not defer any Compensation which she has earned
at the time she files her Participation Agreement relating thereto.



2.03
Textron may, at a Participant’s request but in its sole discretion, suspend in
whole or in part a Participant’s commitment under any Participation Agreement
for such time as it may deem necessary upon a finding that the Participant has
suffered a severe financial hardship.



2.04
If at any time a Participant shall cease to be a Key Executive, his
Participation Agreements and Deferral Periods shall terminate at that time and
no further Deferred Income shall be withheld from his Compensation.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 4

 
 
 
 

--------------------------------------------------------------------------------

 
 
2.05
No Deferred Income, Interest or dividends shall be payable to a Participant
while he is employed by a Textron Company.



2.06
Textron shall withhold for taxes or other reasons as required by law.

 
Article III—Participant’s Accounts, Interest, and Earnings
 
3.01
(a)   For record-keeping purposes only, Textron shall maintain a Moody’s
Account, a Stock Unit Account and an Interest Account, as is necessary, for each
Participant who has Deferred Income under this Plan.
 
(b)    Textron may in its sole discretion from time to time make additional
contributions to any account maintained for a Participant. These additional
contributions, if any, may be subject to a vesting schedule set by Textron.
 
(c)    The existence of these accounts shall not require any segregation of
assets.
 
(d)    Amount deferred as Elective Deferred Income and Automatic Deferred Income
shall always be 100% vested.



3.02
The Moody’s Account shall reflect a Participant’s investment in an
interest-bearing account.
 
(a)    The Moody’s Account shall be adjusted as of each Determination Date and
shall consist of (1) the balance of the Account as of the immediately preceding
Determination Date, (2) amounts of Deferred Income credited to the Account in
the intervening month, and (3) Interest earned since the immediately preceding
Determination Date based on one-twelfth of the applicable interest rate(s)
described in Sections 3.03 or 3.04 on the average daily balance of the Account
(or portion thereof) during the intervening month; reduced by (4) any
distributions from the account (or portion thereof) during the intervening
month.
 
(b)    The interest rates applicable to the Moody’s Account shall be either the
Moody’s Rate or the Moody’s Plus Rate.

 
3.03
The Moody’s Rate shall be the average for the calendar month in which the
applicable Determination Date falls of the Moody’s Corporate Bond Yield Index as
published by Moody’s Investors Service, Inc. (or any successor thereto), or, if
such monthly yield is no longer published, a substantially similar average
selected by Textron.  For Participant deferrals made prior to 2002, the
crediting rate shall not be less than 8% per year.



3.04
(a)   The Moody’s Plus Rate applicable on a Determination Date to any portion of
the Moody’s Account which is attributable to Deferred Income deferred before
1988 shall be the average described in Section 3.03, plus three percentage
points.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 5

 
 
 
 

--------------------------------------------------------------------------------

 


 
The crediting rate shall not be less than 11% per year for deferrals made prior
to 1988.
 
(b)    The Moody’s Plus Rate applicable on a Determination Date to any portion
of the Moody’s Account which is attributable to deferrals from 1988 through 2001
shall be the average described in Section 3.03, plus two percentage points. The
crediting rate shall not be less than 10% per year for deferrals made from 1988
through 2001.
 
(c)    For deferrals made on or after January 1, 2002, the Rate on the
Determination Date shall be the Moody’s Rate.

 
3.05
The Stock Unit Account shall consist of stock units, which are phantom shares of
Textron Common Stock, accumulated and accounted for under this Plan for the sole
purpose of determining the cash amount of any distribution on account of this
portion of Deferred Income.  Notwithstanding any Plan provision to the contrary,
100% of Automatic Deferred Income shall be deferred to the Stock Unit Account.



3.06
The Stock Unit Account shall be adjusted as of each Determination Date and shall
consist of the stock units (1) in the account as of the immediately preceding
Determination Date, (2) credited under Section 3.07 and 3.08 during the
intervening month, and (3) credited under Section 3.09 during the intervening
month.



3.07
(a)   To the extent that a Participant puts Elective Deferred Income in the
Stock Unit Account, the amount initially credited to her Account shall equal
110% of such Compensation deferred on or after January 1, 2002.
 
(b)           The amount in excess of 100% of the Elective Deferred Income is
the “Textron Company Contribution.” A Participant’s right to receive the Textron
Company Contribution, as adjusted under Section 3.09, shall become
nonforfeitable according to this schedule:
 
       (1) 50% on December 31 of the calendar year in which that Elective
Deferred Income otherwise would have been paid to him, but only if his Textron
Employment continues on that December 31; and
 
       (2) the remaining 50% on the next December 31, but only if his Textron
Employment continues on that next December 31.
 
(c)    A Participant’s right to receive her Textron Company Contribution shall
be nonforfeitable in the event her Textron employment ends because of disability
or death.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 6

 
 
 
 

--------------------------------------------------------------------------------

 


 
(d)    A Participant’s right to receive her Textron Company Contribution shall
become nonforfeitable according to the above schedule if a Participant ends
employment when she is at least 55 with ten or more years of Textron service, or
is at least age 60, or has completed 20 or more years of Textron service.

 
3.08
With respect to deferrals into this Plan of amounts from the Annual Incentive
Compensation Plan for Textron Employees and the Long Term Incentive Plan for
Textron Employees, Textron shall credit stock units to a Participant’s Stock
Unit Account, equal to the number of shares the deferred amount could have
purchased at the “Current Value” of a share of Textron Common Stock. The Current
Value is defined in Section 3.07 of the Long Term Incentive Plan for Textron
Employees. With respect to deferrals into this Plan of any other amounts, each
month Textron shall credit stock units to a Participant’s Stock Unit Account
equal in number to the number of shares of Textron Common Stock that the
deferred amount could have purchased at a price per share equal to the average
of the composite closing prices of Textron Common Stock, as reported in The Wall
Street Journal for the month the contribution is credited.



3.09
From time to time, Textron shall credit Stock Units to a Participant’s Stock
Unit Account equal in number to the number of shares of Textron Common Stock
that would have been allocated on account of dividends to the Participant’s
Stock Unit Account as of that date, based on the average of the composite
closing prices of Textron Common Stock, as reported in The Wall Street Journal
for the month in which the date of record occurs.



3.10
The number of Stock Units credited to a Participant’s account under this Article
III shall be adjusted, without receipt of any consideration by Textron, on
account of any recapitalization, stock split, stock dividend or similar increase
or decrease affecting Textron Common Stock, as if the Stock Units were actually
shares of Textron Common Stock.



3.11
The Interest Account shall be established when the benefits relating to a
Participant’s Stock Unit Account become due to the Participant under Article IV.
A Participant who has terminated her Textron employment may, once each calendar
month, elect to transfer, in 5% increments (with a minimum transfer of 10% of
the Stock Unit Account), effective the first calendar day of the month following
the minimum notice of three business days, any amount in her Stock Unit Account
to her Interest Account.
 
(a)    Any transfer made shall be made in cash and shall be in an amount equal
to the product of (x) the Current Value of Textron Common Stock on the date as
of which the stock units are converted and transferred to the Interest Account,
times (y) the number of whole and fractional stock units which are
nonforfeitable.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 7

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)    As used in the Plan, the current value of a share of Textron Common Stock
on any date shall be the average of the composite closing prices, as reported in
The Wall Street Journal, for the first ten trading days of the effective month.
 
(c)    Interest on amounts in the Interest Account will be credited monthly at
the Moody’s rate.  Stock units transferred related to deferrals made prior to
January 1, 2002, shall have a minimum rate of 8%.

 
Article IV—Benefits


4.01
If a Key Executive’s Textron Employment ends other than by death or for less
than acceptable performance (1) at or after age 62, or (2) as a result of Total
Disability, the amount credited to his Moody’s Account at the Moody’s Plus Rate,
the amount in his Stock Unit Account which is then nonforfeitable according to
Section 3.07, and the amount in his Interest Account, shall be distributed in
accordance with Article V.



4.02
If a Participant’s Textron Employment ends because of death, the benefit
distributed pursuant to Article IV shall be the sum of the amount credited to
her Moody’s Account (computed at the Moody’s Plus Rate), and the amount in her
Stock Unit Account.



4.03
If a Key Executive’s Textron Employment ends other than as described in Section
4.01 or a Participant’s Textron Employment ends other than as described in
Section 4.02, the amount credited to his Moody’s Account computed at the Moody’s
Rate (unless the Chief Executive Officer and Chief Human Resources Officer of
Textron in their sole discretion approve computation at the Moody’s Plus Rate),
the amount in his Stock Unit Account which is then nonforfeitable according to
Section 3.07, and the amount in his Interest Account, shall be distributed in
accordance with Article V.



4.04
In the event of a Change in Control as defined in Section 9.03, the amount
credited to her Moody’s Account computed at the Moody’s Plus Rate, the amount in
her Stock Unit Account and the amount in her Interest Account shall be
distributed in accordance with Article V.



4.05
Benefits shall be payable to a Participant or Beneficiary under only one Section
of this Article IV.



Article V—Payment of Benefits


5.01
Textron shall choose in its sole discretion the methods in Section 5.02 by which
benefits payable under Article IV shall be distributed, after considering any
method of payment requested by the Participant or by the Beneficiaries entitled
to receive the benefits.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 8

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
A Participant who wishes to request a form of payment must file an election to
indicate her preferred form of payment; but all Participant elections shall be
subject to Textron’s discretion to change the elected form of payment as
provided in the preceding sentence.  If the Participant terminated before
January 1, 2002, the Participant must file the election by December 31, 2008;
any other Participant must file the election by December 31, 2007.  Textron may
impose conditions on the new benefit election (including, but not limited to, a
requirement that the Participant elect the same form of payment for his pre-2005
Account under this Appendix A and his post-2004 account under the Deferred
Income Plan for Textron Executives).  If the current value of a Participant’s
Deferred Income Plan Accounts is $100,000 or less at termination, or if the
Participant fails to request a form of payment before the applicable deadline,
such Participant’s accounts shall be paid in a single sum.



5.02
After benefits relating to a Participant’s Moody’s Account, his Stock Unit
Account and his Interest Account become payable under Article IV, Textron shall
distribute the benefits in accordance with any one of the following methods:
 
(a)    Payment in a single sum; or
 
(b)    Payment in a number of annual installments, each payable as soon as
practicable after the end of each successive calendar year.  The number of
installments shall not exceed the lesser of 15 or life expectancy of the
Participant. The annual installments shall be calculated each year by dividing
the unpaid amount of the benefits as of January 1 of that year by the remaining
number of unpaid installments; or
 
(c)    Payment through a combination of the foregoing methods.



5.03
(a)   For Participants who terminate prior to January 1, 2002, Plan benefits
payable under Section 5.02 shall begin to be paid not later than February 15 of
the first calendar year which begins after the date on which (1) the final
payment of the Participant’s Compensation is scheduled to be made, or (2) the
Participant attains or would have attained age 65, whichever is later. For
Participants who terminate on or after January 1, 2002, Plan benefits under
Section 5.02(a) shall begin to be paid not later than February 15 following the
year the Participant terminated, or sixty days after termination of employment,
whichever is later.
 
(b)    Plan benefits are paid from a Moody’s Account in accordance with Section
5.02(a) or 5.02(b), amounts (if any) described in Section 3.04 shall be paid
first from Section 3.04(c), next from pre-2002 deferrals in Section 3.03, next
from Section 3.04(b), and lastly from Section 3.04(a).

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 9

 
 
 
 

--------------------------------------------------------------------------------

 
 
5.04
Notwithstanding any Plan provision to the contrary, the amount then credited to
the Moody’s Account, Stock Unit Account and Interest Account of each Key
Executive shall become due and payable immediately upon a Change in Control as
defined in Section 9.03.



5.05
Distributions under this Article V shall be made on a pro-rata basis from each
account in which there is an amount.



Article VI—Beneficiaries


6.01
A Participant may designate one or more Beneficiaries to receive Plan benefits
payable on the Participant’s account after his death. A Beneficiary may
designate one or more Beneficiaries to receive any unpaid Plan benefits to the
extent this designation does not contravene any designation filed by the
deceased Participant through whom the Beneficiary himself claims under this
Plan. Beneficiaries shall be designated only upon forms made available by or
satisfactory to Textron, and filed by the Participant or Beneficiary with
Textron.  Effective January 1, 2008, any payment to a Beneficiary shall be made
in a lump sum.  If a Beneficiary is receiving installment payments as of
December 31, 2007, any remaining installments due after 2007 shall be aggregated
and paid in a lump sum on the first business day of January 2008.



6.02
At any time prior to his death, a Participant or Beneficiary may change his own
designation of Beneficiary by filing a substitute designation of Beneficiary
with Textron.



6.03
In the absence of an effective designation of Beneficiary, or if all persons so
designated shall have predeceased the Participant/Beneficiary or shall have died
before the complete distribution of Plan benefits, the balance of Plan benefits
shall be paid to the Participant/Beneficiary’s surviving spouse or, if none, to
the Participant/Beneficiary’s issue per stirpes or, if no issue, to the executor
or administrator of the Participant/Beneficiary’s estate.



6.04
If a Participant’s Compensation or a Plan benefit is community property, any
designation of Beneficiary shall be valid or effective only as permitted under
applicable law.



6.05
If a Plan benefit is payable to a minor or person declared incompetent or to a
person incapable of handling the disposition of his property, Textron may pay
such Plan benefit to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person. Textron may require proof
of incompetency, minority, incapacity or guardianship as it deems appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge any Textron Company from all liability with respect to such benefit.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 10

 
 
 
 

--------------------------------------------------------------------------------

 
 
Article VII—Unfunded Plan


7.01
Benefits to be provided under this Plan are unfunded obligations of Textron.
Nothing contained in this Plan shall require Textron to segregate any monies
from its general funds, to create any trust, to make any special deposits, or to
purchase any policies of insurance with respect to such obligations. If Textron
elects to purchase individual policies of insurance on one or more of the
Participants to help finance its obligations under this Plan, such individual
policies and the proceeds therefrom shall at all times remain the sole property
of Textron and neither the Participants whose lives are insured nor their
Beneficiaries shall have any ownership rights in such policies of insurance.



7.02
This Plan is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended.



Article VIII—Plan Administration


8.01
Textron shall be the plan administrator of this Plan and shall be solely
responsible for its general administration and interpretation. Textron shall
have all such powers as may be necessary to carry out the provisions hereof and
may from time to time establish rules for the administration of this Plan and
the transaction of its business. Subject to Section 8.05, any action by Textron
shall be final, conclusive and binding on each Participant and all persons
claiming by, through or under any Participant. Textron (and any person or
persons to whom it delegates any of its authority as plan administrator) shall
have discretionary authority to determine eligibility for Plan benefits, to
construe the terms of the Plan, and to determine all questions arising in the
administration of the Plan, and shall make all such determinations and
interpretations in a nondiscriminatory manner.  The Board may exercise Textron’s
authority as plan administrator, and the authority to administer the Plan may be
delegated as provided in Section 8.02.



8.02
The Board may, to the extent permitted by applicable law, make a non-exclusive
written delegation of the authority to administer the Plan to a committee of the
Board or to one or more officers of Textron.  The Board may, to the extent
permitted by applicable law, authorize a committee of the Board or officer of
Textron to make a further delegation of the authority to administer the Plan.



8.03
Textron may employ or engage such agents, accountants, actuaries, counsel, other
experts and other persons as it deems necessary or desirable in connection with
the interpretation and administration of this Plan. Textron shall be entitled to
rely upon all certifications made by an accountant selected by Textron. Textron
and its committees, officers, directors and employees shall not be liable for
any action taken, suffered or omitted by them in good faith in reliance upon the
advice or

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 11

 
 
 
 

--------------------------------------------------------------------------------

 


 
or opinion of any such agent, accountant, actuary, counsel or other expert. All
action so taken, suffered or omitted shall be conclusive upon each of them and
upon all other persons interested in this Plan.

 
8.04
Textron may require proof of the death or Total Disability of any Participant,
former Participant or Beneficiary and evidence of the right of any person to
receive any Plan benefit.



8.05
Claims under this Plan shall be filed in writing with Textron, and shall be
reviewed and resolved pursuant to the claims procedure in Section 8.06 of the
Deferred Income Plan for Textron Executives.



8.06
Textron shall withhold from benefits paid under this Plan any taxes or other
amounts required to be withheld by law.



Article IX—Miscellaneous


9.01
Unless a contrary or different meaning is expressly provided, each use in this
Plan of the masculine or feminine gender shall include the other and each use of
the singular number shall include the plural.

 
9.02
(a)    Textron shall recognize the right of an alternate payee named in a
domestic relations order to receive all or a portion of a Participant’s benefit
under the Plan, provided that (1) the domestic relations order would be a
“qualified domestic relations order” within the meaning of IRC Section 414(p) if
IRC Section 414(p) were applicable to the Plan (except that the order may
require payment to be made to the alternate payee before the Participant’s
earliest retirement age), (2) the domestic relations order does not purport to
give the alternate payee any right to assets of any Textron Company, (3) the
domestic relations order does not purport to allow the alternate payee to defer
payments beyond the date when the benefits assigned to the alternate payee would
have been paid to the Participant, and (4) the domestic relations order does not
require the Plan to make a payment to an alternate payee in any form other than
a cash lump sum.
 
(b)   Except as provided in subsection (a) concerning domestic relations orders,
no amount payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind to the
extent that the assignment or other action would cause the amount to be included
in the Participant’s gross income or treated as a distribution for federal
income tax purposes.  A Participant may, with the written approval of Textron,
make an assignment of a benefit for estate planning or similar purposes if the
assignment does not cause the amount to be included in the Participant’s gross
income or treated as a distribution for federal income tax purposes.  Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 12

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
presently or subsequently payable, shall be void unless so approved.  Except as
required by law, no benefit payable under this Plan shall in any manner be
subject to garnishment, attachment, execution or other legal process, or be
liable for or subject to the debts or liability of any Participant or
Beneficiary.

 
9.03
Notwithstanding any provision to the contrary, the Board or its designee shall
have the right to amend, modify, suspend or terminate this Plan at any time by
written ratification of such action; provided, however, that no amendment,
modification, suspension or termination:
 
(a)    Shall reduce the amount credited to any Moody’s Account, Stock Unit
Account or Interest Account immediately before the effective date of the
amendment, modification, suspension or termination; or
 
(b)    Shall be made to Article V or this Section 9.03 following a Change in
Control.
 
If after a Change in Control any claim is made or any litigation is brought by a
Participant or Beneficiary to enforce or interpret any provision contained in
this Plan, Textron and the “person” or “group” described in the next following
sentence shall be liable, jointly and severally, to indemnify the Participant or
Beneficiary for the Participant’s or Beneficiary’s reasonable attorney’s fees
and disbursements incurred in any such claim or litigation and for prejudgment
interest as provided in Section 8.07 of the Deferred Income Plan for Textron
Executives.
 
For purposes of this Plan, a “Change in Control” shall occur if (i) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”)) other than Textron, any trustee or
other fiduciary holding Textron common stock under an employee benefit plan of
Textron or a related company, or any corporation which is owned, directly or
indirectly, by the stockholders of Textron in substantially the same proportions
as their ownership of Textron common stock, is or becomes (other than by
acquisition from Textron or a related company) the “beneficial owner” (as
defined in Rule 13d-3 under the Act) of more than 30% of the then outstanding
voting stock of Textron, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board (and any
new director whose election by the Board or whose nomination for election by
Textron’s stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof, or (iii)
stockholders of Textron approve a merger or consolidation of Textron with any
other corporation, other than a merger or consolidation which would result in
the voting securities of Textron outstanding immediately prior thereto
continuing to represent (either by

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 13

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Textron or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of Textron approve a plan
of complete liquidation of Textron or an agreement for the sale or disposition
by Textron of all or substantially all of Textron’s assets.

 

9.04
The Board may, to the extent permitted by applicable law, make a non-exclusive
written delegation of the authority to amend the Plan to a committee of the
Board or to one or more officers of Textron.  The Board may, to the extent
permitted by applicable law, authorize a committee of the Board to make a
further delegation of the authority to amend the Plan.



9.05
This Plan shall be construed in accordance with the laws of the State of
Delaware.



9.06
Nothing contained in this Plan shall be construed as a contract of employment
between any Participant and any Textron Company, or to suggest or create a right
in any Participant to be continued in employment as a Key Executive or other
employee of any Textron Company.



9.07
Textron, the Chief Executive Officer, and the Chief Human Resources Officer may
impose such other lawful terms and conditions on participation in this Plan as
deemed desirable.

 
 
 
 
Deferred Income Plan for Textron Executives
Effective January 3, 2010
Appendix A
Page 14